         Case 2:20-cv-00846-WBV Document 9 Filed 04/20/20 Page 1 of 2




                      UNITED STATES DISTRICT COURT

                     EASTERN DISTRICT OF LOUISIANA

KULVIR SINGH                                         CIVIL ACTION

VERSUS                                               NO. 20-cv-846-WBV-JVM

DEPARTMENT OF HOMELAND                               SECTION: “D” (1)
SECURITY, ET AL.

                             ORDER OF REFERRAL

       IT IS ORDERED, in accordance with Rule 73 of the Local Rules of this Court,

that this cause be referred to a United States Magistrate Judge for the Eastern

District of Louisiana, for the purpose(s) designated below:

1.   _____   NON-DISPOSITIVE MOTION or other pre-trial matter be referred for
             Hearing and Determination pursuant to 28 U.S.C. 636(b)(1)(A):
             ___________________________________.

2.   _____   MOTION as indicated below for hearing, including evidentiary hearing,
             if necessary, and submission of Findings and Recommendations
             pursuant to 28 U.S.C. 636(b)(1)(B):

             _____      for injunctive relief
             _____      for summary judgment
             _____      for judgment on the pleadings
             _____      to involuntarily dismiss
             _____      to dismiss or permit maintenance of a class action
             _____      for jail funding judgment
             _____      for attorney’s fees

3.   __X__   HABEAS CORPUS PETITION brought pursuant to 28 U.S.C. 2241 for
             preliminary review and, if necessary, for conducting hearing, including
             evidentiary hearing if necessary, and submission of proposed Findings
             and Recommendations for disposition pursuant to 28 U.S.C. 636(b)(1)(B)
             and (C).

4.   _____   HABEAS CORPUS PETITION OR MOTION TO VACATE SENTENCE
             for preliminary review and, if necessary, for conducting hearing,
             including evidentiary hearing if necessary, and submission of proposed
           Case 2:20-cv-00846-WBV Document 9 Filed 04/20/20 Page 2 of 2




              Findings and Recommendations for disposition pursuant to 28 U.S.C.
              636(b)(1)(B) and (C) and, as applicable, Rule 8(b) of the Rules governing
              2255 cases.

5.   _____    TO SERVE AS SPECIAL MASTER, upon consent of the parties, to hear
              and determine the following matter and to file a Report including
              Findings and Recommendations, in accordance with the provisions of 28
              U.S.C.       636(b)(2)      and        Rule       53        F.R.C.P.:
              _____________________________________.

6.   _____    TO SERVE AS SPECIAL MASTER to hear and determine the following
              matter and to file a Report including Findings and Recommendations in
              accordance with the provisions of Rule 53 F.R.C.P.:                  .

7.   _____    PAUPER CASE for:

                          Determination re: leave to proceed in forma pauperis
                          pursuant to 28 U.S.C. 1915(a).

                          Finding and Recommendation re: dismissal of complaint as
                          "frivolous or malicious," pursuant to 28 U.S.C. 1915(d).

8.   _____    SOCIAL SECURITY CASE referred for hearing and for submission of
              Findings and Recommendations.

9.   _____    TITLE VII CASE, not scheduled for trial within 120 days after issue was
              joined, referred pursuant to 42 U.S.C. 2000e-5(f)(5) and Rule 53, F.R.C.P.

10. _____     Handle all pre-trial matters including trial and pre-trial proceedings
              upon consent of the parties pursuant to 28 U.S.C. 636(c).

11. ____      OTHER:

       New Orleans, Louisiana, April 20, 2020



                                         ________________________
                                         WENDY B. VITTER
                                         UNITED STATES DISTRICT JUDGE
